
	

116 S2202 IS: To expedite detainee transport to border patrol processing facilities.
U.S. Senate
2019-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2202
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2019
			Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To expedite detainee transport to border patrol processing facilities.
	
	
 1.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; (B)the Committee on Homeland Security of the House of Representatives;
 (C)the Committee on the Judiciary of the Senate; and (D)the Committee on the Judiciary of the House of Representatives.
 (2)Remote border patrol stationThe term remote border patrol station means a border patrol station located in an area within the United States along the international border between the United States and Mexico that is not within an area defined and designated by the Bureau of the Census as an urbanized area.
			2.Commercial driver program
 (a)EstablishmentThe Commissioner of U.S. Customs and Border Protection shall establish a program to expedite detainee transport to border patrol processing facilities by ensuring that, beginning not later than 1 year after the date of the enactment of this Act—
 (1)not fewer than 300 border patrol agents assigned to remote border patrol stations have a commercial driver’s license with a passenger endorsement for detainee transport;
 (2)not fewer than 5 border patrol agents who have a commercial driver’s license with a passenger endorsement for detainee transport are available at each remote border patrol station during every shift;
 (3)not fewer than 3 buses are assigned to each of the El Paso, Laredo, Rio Grande Valley, San Diego, and Tucson sectors and parked (when not in use) at a U.S. Customs and Border Protection facility located in the respective sector; and
 (4)not fewer than 2 buses are assigned to each of the Big Bend, Del Rio, El Centro, and Yuma sectors and parked (when not in use) at a U.S. Customs and Border Protection facility located in the respective sector.
 (b)RelocationBuses assigned to specific Border Patrol Sectors pursuant to subsection (a) may be relocated to other sectors in response to changing immigration patterns.
 (c)Reducing wait times at remote border patrol stationsThe Commissioner shall ensure that sufficient buses are available in each border patrol sector to avoid subjecting detainees to long wait times at remote border patrol stations.
 (d)Reporting requirementThe Secretary of Homeland Security shall submit quarterly reports to the appropriate congressional committees regarding the average length of detainees’ stay at border patrol processing centers.
			
